Citation Nr: 0315806
Decision Date: 07/14/03	Archive Date: 10/02/03

DOCKET NO. 00-22 729               DATE JUL 14, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected left ear hearing loss.

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States 

ATTORNEY FOR THE BOARD 

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty with the United States Navy from
May 1943 to February 1945.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a July 2000 rating decision from the Department of
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan,
which denied a rating in excess of 10 percent for service-connected
left ear hearing loss.

FINDINGS OF FACT

1. The veteran's left ear hearing loss disability is currently
manifested by an average puretone threshold of 105+ decibels, with
no speech recognition ability, resulting in Level "XI" hearing in
the left ear.

2. The veteran is not totally deaf in the right ear. He does have
Level "II" hearing in that ear.

CONCLUSION OF LAW

A rating in excess of 10 percent for service-connected left ear
hearing loss is not warranted. 38 U.S.C.A. 1155, 5102, 5103, 5103A
(West 2002); 38 U.S.C.A. 1160 (West 2002), as amended by veterans
Benefits Act of 2002, Pub. L. 107- 330, Title I, Section 103, 116
Stat. 2821 (December 6, 2002); 38 C.F.R. 3.159, 4.1, 4.2, 4.7,
4.85, 4.86, 4.87, Diagnostic Code 6100 (2002).

- 2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Evidence

The Board has reviewed all the evidence of record, which consists
of the veteran's service medical records; his contentions; reports
of VA examinations, especially the most recent one conducted in
2000. Only the evidence pertinent to the issue currently being
decided is discussed below.

The veteran has been service-connected for left ear hearing loss,
on the basis of aggravation, since 1945. On May 31, 2000, he sought
an increased rating for his service-connected hearing condition,
and submitted an undated report of VA audiology examination at the
VAMC, Ann Arbor. This report, in graph form, essentially showed
decibel levels of 100 or more in the left ear and inability to test
speech and word recognition for that ear, findings corroborated by
the VA examination discussed below.

The RO scheduled a complete VA audiology examination of the
claimant in July 2000. On the authorized audiology evaluation in
July 2000, pure tone thresholds, in decibels, were as follows:

                                   HERTZ 
                    1000     2000     3000     4000     AVG. 
          RIGHT       35       60       60       75      58 
          LEFT       105+     105+     105+     105+    105+

Speech audiometry revealed speech recognition ability of 94 percent
correct in the right ear and of 0 percent correct in the left ear
due to inability to test because of the severity of left ear
hearing loss. The diagnoses were mild to severe sensorineural
hearing loss with excellent speech recognition in the right ear;
and profound sensorineural hearing loss (no response) in the left
ear.

- 3 -

A rating decision of July 2000 continued the evaluation of the
claimant's service- connected left ear hearing loss as 10 percent
disabling. The claimant filed a Notice of Disagreement in September
2000, in which he asserted that he was entitled to an increased
rating because of his I 00 percent deafness in the left ear. With
the Substantive Appeal (VA Form 9), received in October 2000, the
veteran included a statement addressing the history of his
mastoiditis, hearing loss, and examinations from the time of
service entry until his most recent VA audiology examination. He
called attention to hospital reports from Mt. Carmel Hospital. He
did not identify any medical evidence within a one-year period
prior to receipt of his claim for an increased rating for service-
connected left ear hearing loss.

By RO letter of November 6, 2000, the claimant was asked to submit
copies of his treatment records from Mt. Carmel Hospital, or to
complete and submit a medical record release authorization for
those records so that the RO could request those records. The
claimant submitted a medical record release authorization for the
records at Mt. Carmel Hospital, and further noted treatment at the
VAMC, Iron Mountain, from 1946 to 1950. In February 2001, the RO
again requested copies of the claimant's medical records from Mt.
Carmel Hospital.

A response from Mt. Carmel Mercy Hospital, received in December
2000, showed that no records of the claimant were found at that
facility. The RO requested all medical records of the claimant from
the Social Security Administration (SSA), and again requested
copies of the claimant's medical records from Mt. Carmel Mercy
Hospital. All efforts to obtain any records of treatment of the
veteran from the sources identified (i.e., Mt. Carmel Mercy
Hospital, Sinai Grace Hospital, the Social Security Administration,
and the VAMC, Iron Mountain) were unavailing. All requests for such
evidence were copied to the veteran and his representative, and he
was notified that such evidence had not been obtained.

In July 2002, the claimant submitted a service personnel document
showing that while on active duty, he was assigned to U.S. Navy
Mobile Hospital Seven, and to the U.S. Naval Hospital, Great Lakes,
Illinois, and that he was honorably

- 4 -

discharged by a U.S. Navy Board of Medical Survey. He asked why the
RO did not attempt to obtain records of his treatment at those
service medical facilities.

II. Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of facts
pertinent to his claim. There has been a significant change in the
law during the pendency of this appeal. On November 9, 2000, the
President signed into law the Veterans Claims Assistance Act of
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). This law
redefines the obligations of VA with respect to the duty to assist
and includes an enhanced duty to notify a claimant as to the
information and evidence necessary to substantiate a claim for VA
benefits.

First, VA has a duty to notify the veteran and his representative
of any information and evidence needed to substantiate and complete
a claim. 38 U.S.C.A. 5102 and 5103 (West 2002); 38 C.F.R. 3.159(b)
(2002). Information means non- evidentiary facts, such as the
claimant's address and Social Security number or the name and
address of a medical care provider who may have evidence pertinent
to the claim. See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38
C.F.R. 3.159(a)(5) (2002). Second, VA has a duty to assist the
veteran in obtaining evidence necessary to substantiate the claim.
38 U.S.C.A. 5103A (West 2002); 38 C.F.R. 3.159(c) (2002).

The record shows that the claimant and his representative were
notified of the provisions of the VCAA by RO letter of March 20,
2001, which informed them of VA's duty to notify the veteran of the
information and evidence necessary to substantiate the claim and to
assist him in obtaining all such evidence. That letter also
informed the claimant and his representative which part of that
evidence would be obtained by the RO and which part of that
evidence would be obtained by the claimant, pursuant to Quartuccio
v. Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to notify
the claimant of what evidence he or she was required to provide and
what evidence the VA would attempt to obtain).

- 5 -

The claimant and his representative were also provided a
Supplemental Statement of the Case on July 9, 2002, which informed
them of the issue on appeal, the evidence considered, the
adjudicative actions taken, the pertinent law and regulations
pertaining to increased rating claims generally and hearing loss
claims specifically, the decision reached, and the reasons and
bases for that decision. That Supplemental Statement of the Case
also notified the claimant and his representative of VA's duty to
assist them by obtaining all evidence in the custody of military
authorities or maintained by any other federal, State or local
government agency, as well as any medical, employment, or other
non-government records which are pertinent or specific to that
claim; and which the claimant identified and provided record
release authorizations permitting VA to obtain those records.
Further, that Supplemental Statement of the Case informed the
claimant and his representative that should efforts to obtain
records identified by the claimant prove unsuccessful for any
reason which the claimant could remedy, the VA would notify the
claimant and advise him that the ultimate responsibility for
furnishing such evidence lay with the claimant.

In view of the above, and from review of the evidence in the claims
file, there does not appear to be any additional missing
information or other evidence that has not been accounted for in
the RO's notification actions taken in connection with the
appellate development and review of this appeal. Therefore, the
Board finds that the Department's duty to notify has been
satisfied. See Quartuccio v. Principi, 16 Vet. App. 183 (2002);
Charles v. Principi, 16 Vet. App. 370 (2002).

Finally, with regard to VA's duty to notify, the Board notes that
the documents sent to the appellant essentially complied with the
recent holding of Disabled American Veterans, et. al. v. Secretary
of Department of Veterans Affairs, Nos. 02-7304, - 7305@ -7316
(Fed. Cir., May 1, 2003). That case held that 38 C.F.R.
19.9(a)(2)(ii) is invalid to the extent it provides a claimant "not
less than 30 days" to respond to a VCAA notification letter sent by
the Board because it is contrary to 38 U.S.C.A. 5103(b), which
provides a claimant one year to submit evidence. In this case, the
RO and not the Board advised the appellant of the VCAA. The RO's
duty to notify, pursuant to 38 C.F.R. 3.159(b), was not invalidated
by the recent Federal Circuit

- 6 -

decision. Moreover, the SSOC, although requesting a response within
60 days, also expressly notified the veteran that he had one year
to submit the requested information and/or evidence, in compliance
with 38 U.S.C.A. 5103(b). The appellant's case was not decided
before the one-year period expired, so he has had ample opportunity
to submit evidence in support of his claim.

With respect to VA's duty to assist the veteran, all medical
records referenced by the veteran have been requested or obtained.
The Board notes that the RO's efforts focused on obtaining evidence
from 1946-50 reported by the veteran. Although such evidence is
pertinent, in the sense that it would provide a medical history of
the veteran's disability, those records are not relevant to his
claim for an increase. For the same reason, anything that occurred
when he was hospitalized during service or at the time of his
discharge is also not relevant. As discussed in more detail below,
the focus of such a claim is on the current severity of his
disability. The veteran has not reported receiving any current
treatment, VA or private. Therefore, the veteran has not referenced
any unobtained evidence that might aid this claim or that might be
pertinent to this claim. The Board notes efforts to obtain Social
Security records were also unsuccessful. The duty to assist has
been fully satisfied.

The duty to assist includes, when appropriate, the duty to conduct
a thorough and contemporaneous examination of the claimant. Where
the evidence of record does not reflect the current state of the
claimant's disability, a VA examination must be conducted.
Reexamination will be requested whenever VA determines that there
is a need to verify either the continued existence or the current
severity of a disability. 38 C.F.R. 3.327(a). Generally,
reexaminations are required if it is likely that a disability has
improved, if the evidence indicates that there has been a material
change in a disability, or if the current rating may be incorrect.
Id.

The RO provided the veteran appropriate VA examination in 2000.
There is no objective evidence indicating that there has been a
material change in the severity of his service-connected hearing
loss since he was last examined. There are no records suggesting an
increase in disability has occurred as compared to the last VA

- 7 -

examination findings. In fact, as noted above, he has not
referenced any treatment for his hearing loss disorder since he
filed his claim for an increase. He has not made any specific
statements about how his hearing is worse than what was reported
when VA last examined him. The Board concludes there is sufficient
evidence to rate the service-connected condition fairly. See also
VAOPGCPREC 11-95 (the duty to assist does not require that a claim
be remanded solely because of the passage of time since an
otherwise adequate VA examination was conducted).

It is clear from the veteran's statements that any further efforts
to assist him would be futile. The Board finds that VA has done
everything reasonably possible to assist the veteran. In the
circumstances of this case, additional efforts to assist the
appellant in accordance with the VCAA would serve no useful
purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)
(strict adherence to requirements in the law does not dictate an
unquestioning, blind adherence in the face of overwhelming evidence
in support of the result in a particular case; such adherence would
result in unnecessarily imposing additional burdens on VA with no
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426,
430 (1994) (remands which would only result in unnecessarily
imposing additional burdens on VA with no benefit flowing to the
veteran are to be avoided). VA has satisfied its duties to inform
and assist the veteran at every stage of this case.

III. Analysis

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. 38 U.S.C.A. 1155 (West 2002); 38 C.F.R. 3.321(a), 4.1
(2002). Separate diagnostic codes identify the various
disabilities. 38 C.F.R. Part 4 (2002). Where there is a question as
to which of two evaluations shall be applied, the higher evaluation
will be assigned if the disability picture more nearly approximates
the criteria required for that rating. Otherwise, the lower rating
will be assigned. 38 C.F.R. Part 4, 4.7 (2002). Where entitlement
to compensation has already been established and an increase in the

- 8 -

disability rating is at issue, as in the instant appeal, the
present level of disability is of primary importance. Francisco v.
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's hearing loss is rated under Diagnostic Code 6100. The
Board notes that regulatory changes amended the VA Schedule for
Rating Disabilities, 38 C.F.R. Part 4 (1998), including the rating
criteria for evaluating a hearing loss disorder, effective June 10,
1999. See 64 Fed. Reg. 25202 through 25210 (May 11, 1999). However,
since the veteran's claim was filed in May 2000, long after the
amendment was enacted, he is only entitled to consideration of his
claim under the amended regulations. This is the standard discussed
below.

Evaluations of defective hearing range from noncompensable to 100
percent based on organic impairment of hearing acuity as measured
by the results of controlled speech discrimination tests together
with the average hearing threshold level as measured by pure tone
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000
cycles per second. 38 U.S.C.A. 1155 (West 2002); 38 C.F.R. Part 4,
4.85, 4.86, 4.87 (2002). An examination for hearing impairment for
VA purposes must be conducted by a state-licensed audiologist and
must include a controlled speech discrimination test (Maryland CNC)
and a puretone audiometry test. 38 C.F.R. 4.85(a) (2002).

To evaluate the degree of disability from defective hearing, the
Rating Schedule establishes eleven auditory acuity levels,
designated from level I for essentially normal acuity through level
XI for profound deafness. 38 C.F.R. 4.85 and Part 4, Diagnostic
Code 6100 (2002).

There are two provisions for evaluating veterans with certain
patterns of hearing impairment that cannot always be accurately
assessed under 4.85 because the speech discrimination test may not
reflect the severity of communicative functioning that these
veterans experience. See 64 Fed. Reg. 25203 (May 11, 1999). The
first provision, that of 38 C.F.R. 4.86(a), indicates that if
puretone thresholds in the specified frequencies of 1000, 2000,
3000, and 4000 Hertz are 55 decibels or more, an evaluation can be
based either on Table VI or Table VIa,

- 9 -

whichever results in a higher evaluation. See 64 Fed. Reg. 25209
(May 11, 1999). Each ear is to be evaluated separately. This
provision corrects the fact that with a 55-decibel threshold level
(the level at which speech becomes essentially inaudible) the high
level of amplification needed to attempt to conduct a speech
discrimination test would be painful to most people, and speech
discrimination tests may therefore not be possible or reliable. Id.

The second provision, that of 38 C.F.R. 4.86(b), indicates that
when the puretone threshold is 30 decibels or less at 1000 Hertz
and 70 decibels or more at 2000 Hertz, the Roman numeral
designation for hearing impairment will be chosen from either Table
VI or Table VIa, whichever results in the higher numeral, and that
numeral will then be elevated to the next higher Roman numeral. Id.
This provision compensates for a pattern of hearing impairment that
is an extreme handicap in the presence of any environmental noise,
and a speech discrimination test conducted in a quiet room with
amplification of sound does not always reflect the extent of
impairment experienced in the ordinary environment. Id.

Table VIa, "Numeric Designation of Hearing Impairment Based Only on
Puretone Threshold Average," can also be used when the examiner
certifies that the use of speech discrimination testing is not
appropriate because of language difficulties, inconsistent speech
discrimination scores, etc. 38 C.F.R. 4.85(c) (2002). No such
certification has been received in the instant appeal.

Based on the 0 percent speech recognition score and 105+-decibel
average puretone threshold shown upon VA examination in 2000, Table
VI or VIa indicate a designation of Level "XI" for the left ear.
The pertinent question, then, is what designation to assign to the
nonservice-connected right ear.

There was a change to 38 U.S.C.A. 1160 during the pendency of this
appeal. When a law or regulation changes after a claim has been
filed but before the administrative appeal process is concluded, VA
must apply the statutory version that is more favorable to the
veteran. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).
Therefore, the Board must evaluate the veteran's claim under both
the old

- 10 -

statutory criteria and the current statute to ascertain which
version is most favorable to his claim, if indeed one is more
favorable than the other. In a recent opinion, however, VA's Office
of General Counsel determined that the amended criteria, if
favorable to the claim, can be applied only for periods from and
after the effective date of the statutory change. The Board can
apply only the prior statute to rate the veteran's disability for
periods preceding the effective date of the change. See VAOPGCPREC
3-00.

The RO did not consider the amendments to 38 U.S.C.A. 1160. When
the Board addresses an issue that was not addressed by the RO,
consideration must be given to whether the claimant will be
prejudiced by the Board's consideration of the issue in the first
instance. See VAOPGCPREC 16-92 (1992). Therefore, the Board must
decide whether the veteran will be prejudiced by its consideration
of the issue.

Although the veteran has not been provided notice of the statutory
change, his due process rights are not violated by this Board
decision. Neither version of the statute is more favorable to his
claim, and his claim must be denied regardless of the criteria
under which it is considered.

Under the prior version of 38 U.S.C.A. 1160, implemented at 38
C.F.R. 3.383 (2002), compensation is payable for the combinations
of service-connected and nonservice-connected disabilities
specified in paragraphs (a)(1) through (a)(5) of that section as if
both disabilities were service-connected, provided the nonservice-
connected disability is not the result of the veteran's own willful
misconduct. 38 C.F.R. 3.383(a)(3) provides that total deafness in
one ear as a result of service- connected disability and total
deafness in the other ear as a result of nonservice- connected
disability is for special consideration under that section. Also of
note are the provisions of 38 C.F.R. 4.85(f) (2002) which indicate
that where service connection is in effect for hearing impairment
in only one ear, the auditory acuity in the nonservice-connected
ear is considered to be normal unless there is profound deafness in
that ear. 38 C.F.R. 4.85(f) further provides that a non-service-
connected ear will be assigned a Roman numeral designation of "I,"
subject to the provisions of 3.383. There is no indication that
willful misconduct was involved

- 11 -

in the claimant's nonservice-connected right ear hearing loss.
However, he does not have total deafness in the nonservice-
connected ear. Therefore, under the prior version of the law, since
only the veteran's left ear is service-connected and he is not
totally deaf in his right ear, the hearing acuity of his right ear
is considered normal. VAOPGCPREC 32-97; see also Boyer v. West, 11
Vet. App. 477, 479-80 (1998), affd Boyer v. West, 210 F.3d 1351
(2000). Accordingly, a designation of Level "I" is assigned for his
right ear. When applied to Table VII, the numeric designations of
"XI" for the poorer ear and "I" for the better ear translated to a
10 percent evaluation.

38 U.S.C.A. 1160 was amended by the Veterans Benefits Act of 2002,
Pub. L. 107-330, Title I, Section 103, 116 Stat. 2821, effective
December 6, 2002. In particular, the phrase "total deafness" in the
nonservice-connected ear was changed to "deafness." If the service-
connected ear is 10 percent or more disabling, the deafness of the
nonservice-connected ear (whether total or partial) is considered
in assigning the proper rating. Congressional documents concerning
enactment of Pub. L. 107-330 indicate that the intention was to
overrule Boyer and allow VA to consider the hearing impairment of
the nonservice-connected ear when assigning a rating. See Senate
Report 107-234 (August 1, 2002).

38 C.F.R. 3.383 has not yet been amended to incorporate the changes
to 38 U.S.C.A. 1160. Although the Veterans Benefits Administration
has issued guidance to the ROs to defer adjudicating these claims
until such regulatory changes are made, see VBA Fast Letter 03-11
(April 8, 2003), the Board has not officially stayed consideration
of such cases. VBA's "stay" is not binding on the Board, and the
Board must proceed to adjudicate this appeal, especially since it
is not known how long it will take for the regulations to be
amended.

The fact is, however, that the statutory amendment is not more
favorable to the veteran. Clearly the service-connected ear has
hearing impairment to at least 10 percent; he is totally deaf in
that ear. Based on the 94 percent speech recognition score and 58-
decibel average puretone threshold shown upon VA examination in
2000, Table VI indicates a designation of Level "II" for the right
ear. When applied

- 12 -

to Table VII, the numeric designations of "XI" for the poorer ear
and "II" for the better ear still translate to a 10 percent
evaluation.

Use of Table VIa does not result in a higher evaluation. The
service-connected left ear has been assigned the highest Roman
numeral available ("XI"). The representative has argued VA should
use Table VIa to rate the nonservice- connected right ear, but that
cannot be done. The criteria of 38 C.F.R. 4.86(a) are not met since
VA examination showed audiological results of 35 decibels at 1000
Hertz for the right ear. Also, the provisions of 38 C.F.R. 4.86(b)
do not apply for the veteran's right ear since he had findings of
35 decibels at 1000 Hertz and 60 decibels at 2000 Hertz.

In determining whether a higher rating is warranted for a disease
or disability, VA must determine whether the evidence supports the
veteran's claim or is in relative equipoise, with the veteran
prevailing in either event, or whether a preponderance of the
evidence is against the claim, in which case the claim is denied.
38 U.S.C.A. 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
However, the assignment of disability ratings for hearing
impairment are derived at by a mechanical application of the
numeric designations assigned after audiological evaluations are
rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).
Thus, the doctrine of reasonable doubt is not for application.
Although the Board sympathizes with the veteran's difficulties due
to his hearing loss, the Board is constrained to abide by VA
regulations. The assigned 10 percent disability rating is
appropriate based on the audiometric results in this case.

(CONTINUED ON NEXT PAGE) 

- 13 -

ORDER

A rating in excess of 10 percent for service-connected left ear
hearing loss is denied.

MICHELLE L. KANE 
Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

o  These changes apply to the section entitled "Appeal to the
United States Court of Appeals for Veterans Claims." (1) A "Notice
of Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

o  In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

14 -




